DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0005824, hereinafter, Lin) in view of KITAMURA et al. (US 2009/0236746, hereinafter, Kitamura.)
In regard to claim 1, in figs. 2A-2G, Lin discloses a method for forming a semiconductor contact 50 in a structure 100 (para [0012]), comprising:
depositing a dielectric layer 26 over a substrate 24 (para [0012] and fig. 2A);
etching the dielectric layer to expose a sidewall of the dielectric layer and a top surface of the substrate (fig. 2A);
forming a silicide region 40 in the substrate (para [0012]); and
depositing an adhesion, or glue, layer 34 on the dielectric layer and the silicide region (para [0017]).

applying a plasma treatment to the sidewall of the dielectric layer and the top surface of the substrate to form a nitridation region adjacent to a periphery of the silicide region.
Kitamura, in figs. 1, 2A-2d and 11-13, for example, discloses an analogous device including a silicide layer 240 (para [0032]) formed in an opening 150 of the dielectric layer 220 on a substrate 200. Kitamura further teaches a step of treating the Ti film by nitriding treatment, or plasma treatment (fig. 1, step S106, para [0031] and fig. 13, para [0023]) in order to improve the resistance of the layer therein and improve poor embedding (para [0069].) This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known process of plasma treatment as taught in order to take the advantage. 
Regarding claim 7, the above combination further comprising:
depositing a conductive layer, also layer 40, on the dielectric layer and the substrate;
annealing the conductive layer to form the silicide region (para [0030]); and
removing a portion of the conductive layer on the dielectric layer (figs. 2F-2G.)
Note: there is no obvious double patenting scenario between the current claims and claims of US patent 10,504,834.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The prior art does not show the step of applying the plasma treatment to the sidewall of the dielectric layer forms a first N-rich area in the dielectric layer; and exposed portion of the dielectric barrier and portion of the substrate, where the adhesion layer covers the exposed areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.